Title: Isaac Doolittle to Thomas Jefferson, 11 September 1813
From: Doolittle, Isaac
To: Jefferson, Thomas


          Sir— Washington 11th Septr 1813
          I have the honor to enclose herewith two letters that I was charged with in France—one of which from the respectable Mr Dupont de Nemours—and which a long detention in England, as a prisoner of War has prevented me from forwarding sooner;
          At the same time I take the liberty to request to be informed whether the Eloge Historique de François Péron—which Mr Barnet—American Consul for Havre de Grace addressed to you some time since—came safe to hand—
          and remain—Sir,
          With the most profound respect your most obedient ServantI, Doolittle—of New Haven—
        